                                                       1   Bradley T. Austin, Esq.
                                                           Nevada Bar No. 13064
                                                       2   SNELL & WILMER L.L.P.
                                                       3   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, Nevada 89169
                                                       4   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       5   baustin@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Equifax Information Services LLC
                                                       7

                                                       8                               UNITED STATES DISTRICT COURT

                                                       9                                      DISTRICT OF NEVADA

                                                      10   CECILIA M. BARO,                  )                Case No. 2:18-cv-02060-JAD-VCF
                                                                                             )
                                                      11                                     )                STIPULATION OF EXTENSION OF
                                                                              Plaintiff,     )
                                                                                             )                TIME FOR DEFENDANT EQUIFAX
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           vs.                               )                INFORMATION SERVICES LLC TO
                                                                                             )                FILE ANSWER
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                             )
                                                           EQUIFAX INFORMATION SERVICES LLC; )
                         LAW OFFICES

                          702.784.5200




                                                      14   EXPERIAN INFORMATION SOLUTIONS, )                  (FIRST REQUEST)
                               L.L.P.




                                                           INC.,                             )
                                                      15                                     )
                                                                                             )
                                                      16                      Defendants.

                                                      17          Defendant Equifax Information Services LLC (“Equifax”) has requested an extension of
                                                      18   time to answer, move or otherwise respond to the Complaint in this matter, to which Plaintiff has
                                                      19   no opposition.   Accordingly, pursuant to LR IA 6-2, IT IS HEREBY STIPULATED AND
                                                      20   AGREED to by and among counsel, that Defendant Equifax Information Services LLC’s time to
                                                      21   answer, move or otherwise respond to the Complaint in this action is extended from November
                                                      22   20, 2018 through and including November 30, 2018. The parties are engaging in early settlement
                                                      23   negotiations, and they need additional time to determine if the case can be resolved short of
                                                      24   litigation. The request was made by Equifax, and Plaintiff approves.
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28
                                                       1            This stipulation is filed in good faith and not intended to cause delay.
                                                       2            Respectfully submitted, this 20th day of November, 2018.
                                                       3                                                       SNELL & WILMER LLP
                                                       4
                                                                                                           By: /s/ Bradley Austin
                                                       5                                                       Bradley T. Austin
                                                                                                               Nevada Bar No. 13064
                                                       6
                                                                                                               3883 Howard Hughes Pkwy., Suite 1100
                                                       7                                                       Las Vegas, NV 89169
                                                                                                               Tel: 702-784-5200
                                                       8                                                       Fax: 702-784-5252
                                                                                                               Email: baustin@swlaw.com
                                                       9

                                                      10                                                       Attorneys for Defendant
                                                                                                               Equifax Information Services LLC
                                                      11
                                                                                                               No opposition
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                               /s/ David Krieger
Snell & Wilmer




                                                      13                                                       David H. Krieger, Esq.
                    Las Vegas, Nevada 89169




                                                                                                               Nevada Bar No. 9086
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                               HAINES & KRIEGER, LLC
                               L.L.P.




                                                      15                                                       8985 S. Eastern Ave., Suite 350
                                                                                                               Henderson, NV 89123
                                                      16                                                       Phone: (702) 880-5554
                                                      17                                                       FAX: (702) 385-5518
                                                                                                               Email: dkrieger@hainesandkrieger.com
                                                      18
                                                                                                               Attorneys for Plaintiff
                                                      19

                                                      20

                                                      21                                                                 IT IS SO ORDERED:

                                                      22
                                                                                                                         __________________________
                                                      23
                                                                                                                         United States Magistrate Judge
                                                      24                                                                            11-20-2018
                                                                                                                         DATED: __________________
                                                      25

                                                      26

                                                      27   4831-7187-8528

                                                      28

                                                                                                             -2-
